Exhibit 10.1

AGREEMENT AND AMENDMENT NO. 13

This AGREEMENT AND AMENDMENT NO. 13 (“Agreement”) dated as of February 3, 2016
(“Amendment No. 13 Effective Date”), is among Alta Mesa Holdings, LP, a Texas
limited partnership (the “Borrower”), the affiliates of the Borrower party
hereto (the “Guarantors”), the Lenders (as defined below), and Wells Fargo Bank,
N.A., as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”) and as issuing lender (in such capacity, the “Issuing
Lender”).

RECITALS

A. Reference is made to that certain Sixth Amended and Restated Credit Agreement
dated as of May 13, 2010, among the Borrower, the lenders party thereto from
time to time (the “Lenders”), the Administrative Agent, and the Issuing Lender,
as heretofore amended (as so amended, the “Credit Agreement”).

B. The parties hereto wish to, subject to the terms and conditions of this
Agreement, make certain amendments to the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms; Other Provisions. As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 2. Amendments to Credit Agreement.

  (a) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new defined terms to appear where alphabetically
appropriate:

“Amendment No. 13 Effective Date” means February 3, 2016.

“Available Funds” means the aggregate of all funds held in deposit accounts
owned by, or held for the benefit of, the Borrower or any Restricted Subsidiary
(other than amounts on deposit in or credited to (i) the Cash Collateral
Account, (ii) any escrow accounts and third party cash pledges or deposits made
in the ordinary course of business, and (iii) the Controlled Account).

“Bayou City JDA” means the Joint Development Agreement between BCE-STACK
Development LLC and Oklahoma Energy Acquisitions, LP in such form and substance
substantially similar to the draft thereof provided to the Administrative Agent
on January 6, 2016 or such other form and substance reasonably acceptable to the
Administrative Agent.



--------------------------------------------------------------------------------

“Common Equity Issuance Proceeds” means (a) with respect to any issuance of
common Equity Interests of the Borrower, all cash proceeds received by the
Borrower from such equity issuance (other than from any other Loan Party or
Subsidiary thereof) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
equity issuance, and (b) with respect to existing Equity Interests, cash
contributions made to the Borrower from the holders of its Equity Interests on
account of common equity.

“Control Agreement” means a blocked account control agreement among the
Borrower, the Administrative Agent, the Second Lien Agent, Wells Fargo Bank,
N.A. as the depository bank, and, upon the incurrence of Third Lien Debt, an
entity serving in the capacity as the “collateral trustee”, “collateral agent”,
or “administrative agent”, or any similar role under the Third Lien Loan
Documents, in such form reasonably acceptable to the parties thereto which
agreement, among other things, restricts access to the covered account and the
funds therein consistent with Section 6.25 below.

“Controlled Cash Collateral” means, as of any date of determination, the amount
of readily and immediately available cash held in the Controlled Account and
subject to the Control Agreement.

“Controlled Account” means a designated and blocked deposit account in the name
of the Borrower with Wells Fargo Bank, N.A., as depositary bank, which is
subject to the Control Agreement.

“Junior Debt Payoff” means the occurrence of each of the following: (a) the
termination of all commitments or other obligations to extend credit under the
Second Lien Credit Agreement, (b) the payment in full of all Second Lien Debt
and all Third Lien Debt and (c) termination of the Intercreditor Agreement.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) all Debt (other than obligations under Hedge Contracts) of the Borrower and
its Restricted Subsidiaries as of such day minus Controlled Cash Collateral as
of such day to (b) Adjusted EBITDAX.

“Permitted Exchange/Payment of Senior Unsecured Notes” means (a) one or more
exchanges of outstanding Senior Unsecured Notes solely for Third Lien Debt and
the payment of interest accrued on the Senior Unsecured Notes tendered in such
exchange through the settlement date of such exchange, and (b) one or more
repurchases of Senior Unsecured Notes through the open market, privately
negotiated transactions or a tender offer but effected solely with Permitted
Proceeds and the payment of interest accrued on the Senior Unsecured Notes
repurchased through the settlement date of such repurchase; provided that, in
each case under clause (a) and clause (b) above, each such transaction shall not
constitute a Permitted Exchange/Payment of Senior Unsecured Notes unless each of
the following conditions are satisfied as to such transaction: (i) the tendered
or repurchased Senior Unsecured Notes must be retired concurrently with, or
immediately after, such exchange or repurchase, (ii) the net Interest Expense
for all obligations of the Borrower and its Subsidiaries for the 12-month period
after the consummation of such transaction, after giving pro forma effect to
such transaction, must

 

2



--------------------------------------------------------------------------------

be no greater than the net Interest Expense for all obligations of the Borrower
and its Subsidiaries for such period had such transaction not occurred and, at
least three Business Days prior to effecting such transaction the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Borrower certifying a calculation of such net
Interest Expense before and after giving effect to such transaction in such
detail acceptable to the Administrative Agent, (iii) the exchange rate or
purchase price, as applicable, for such transaction shall be acceptable to the
Administrative Agent, and (iv) no Default has occurred or is continuing at the
time of such exchange or repurchase.

“Permitted Proceeds” means Common Equity Issuance Proceeds in an aggregate
amount not in excess of $50,000,000.

“Third Lien Debt” means Additional Subordinated Debt that is secured by a third
priority Lien as of the time of inception.

“Third Lien Loan Documents” means the agreements and instruments governing the
Third Lien Debt, the promissory notes executed and delivered pursuant to such
agreements and instruments, and each other agreement, instrument, or document
executed by the Borrower or any other Loan Party or any of their Responsible
Officers in connection with the Third Lien Debt.

  (b) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by replacing the defined terms “Additional Subordinated Debt”, “First
Lien Cap Certificate”, “Intercreditor Agreement”, “Loan Documents,” “Material
Disposition”, “Refinancing Debt”, “Restricted Payment”, and “Triggering Event”
in their entirety with the following corresponding terms:

“Additional Subordinated Debt” means any term (and not “revolving”) indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower (but excluding the Second Lien Debt), in any event,
issued after the Effective Date and only to the extent such Debt complies with
all of the following requirements:

(a) the agreements and instruments governing such Debt shall not contain (i) any
affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this Agreement; provided
that the inclusion of any covenant that is customary with respect to such type
of Debt and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents
except as provided in the Intercreditor Agreement, (iii) any restrictions on the
ability of any Subsidiary of the Borrower to guarantee the Obligations (as such
Obligations may be amended, supplemented, modified, or amended and restated but
not increased), provided that a requirement that any such Subsidiary also
guarantee such Debt shall not be deemed to be a violation of this clause (ii),
(iv) any restrictions on the ability of any Subsidiary or the Borrower to pledge
assets as collateral security for the Obligations (as such Obligations may be
amended, supplemented, modified, or amended and restated but not increased)
other than, with respect to such Debt that is secured, any such restrictions
which are otherwise satisfactory to the Administrative Agent and the Required
Lenders; provided that, in any event, (x) a requirement that such Debt be
secured in compliance with clause (b) below shall not be deemed to be a
violation of this

 

3



--------------------------------------------------------------------------------

clause (iv) and (y) a requirement that such Debt be secured by the same assets
that serve as collateral security for the Obligations shall not be deemed to be
a violation of this clause (iv), (v) any cap or restrictions on the ability of
any Subsidiary or the Borrower to incur Debt under this Agreement or any other
Loan Document, except as provided in an applicable intercreditor agreement; and
(vi) a scheduled maturity date that is earlier than the later of (x) October 13,
2018 and (y) the date 180 days after the Maturity Date in effect at the time
such Debt is incurred, or (vii) any amortization or other scheduled principal
payments or, except as permitted by the Intercreditor Agreement, any mandatory
principal payments, other than at the scheduled maturity thereof;

(b) if such Debt is secured, the Liens securing such Debt covers the same assets
which serve as collateral for the Obligations pursuant to the Loan Documents and
are subordinated to the Liens securing the Obligations pursuant to an
intercreditor agreement the terms of which are satisfactory to the
Administrative Agent and the Required Lenders;

(c) if such Debt is preferred equity, such Debt shall not be secured and shall
not, by its terms (or by the terms of any security or instrument into which it
is convertible or for which it is exchangeable or exercisable), or upon the
happening of any event, (i) mature (excluding any maturity as the result of an
optional redemption by the Borrower) or be mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to the later of (x) October 13,
2018 and (y) the first anniversary of the Maturity Date in effect at the time
such Debt is incurred, (ii) be convertible into or exchangeable or exercisable
(unless at the sole option of the Borrower) for (A) debt securities or other
Debt or (B) any Equity Interests with terms set forth in the immediately
preceding clause (ii), in each case at any time on or prior to the first
anniversary of the Maturity Date in effect at the time such Debt is incurred, or
(iii) contain any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Maturity Date in effect at the time such
Debt is incurred;

(d) the incurrence of such Debt shall not result in an increase in the
Borrower’s Interest Expense;

(e) on the date of incurrence of such Debt, immediately before and after giving
effect to such incurrence and any concurrent repayment of Debt with the proceeds
thereof, the Borrower is in compliance, on a pro forma basis, with Sections
6.17, 6.18 and 6.19 of this Agreement; and

(f) no Default or Event of Default exists on the date of incurrence of such Debt
or will occur immediately after, and as a result of, the issuance of such Debt.

“First Lien Cap Certificate” means a certificate executed by a Responsible
Officer of the Borrower, in form and with detail satisfactory to the
Administrative Agent which certificate shall set forth a detailed calculation of
the “First Lien Cap” as defined in the Intercreditor Agreement, including
(a) the total net present value (discounted at 9% per annum) of the PDP
Reserves, PDNP Reserves and PUD Reserves, calculated separately, and
attributable to the Borrower’s and its Restricted Subsidiaries’ Oil and Gas
Properties, as such values are reflected in such Engineering Report, (b) a
calculation of such net present value after taking into account the PDNP Reserve
and PUD Reserve limitation set forth in the Intercreditor Agreement, and (c) the
aggregate outstanding principal amount of the Second Lien Debt and Third Lien
Debt on the date of such certification.

 

4



--------------------------------------------------------------------------------

“Intercreditor Agreement” means, as applicable, (a) until the incurrence of the
Third Lien Debt, that certain Intercreditor Agreement dated as of the Amendment
No. 11 Effective Date among the Borrower, the Administrative Agent, and the
Second Lien Agent, and (b) from and after the incurrence of the Third Lien Debt,
an intercreditor agreement applicable to the Obligations, the Second Lien Debt
and the Third Lien Debt which amends and restates that certain Intercreditor
Agreement dated as of the Amendment No. 11 Effective Date among the Borrower,
the Administrative Agent, the Second Lien Agent and an entity serving in the
capacity as the “collateral trustee”, “collateral agent”, or “administrative
agent”, or any similar role under the Third Lien Loan Documents, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, as the same may from time to time be amended, modified, supplemented or
restated as permitted herein.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Intercreditor
Agreement, the Fee Letters, the Control Agreement and each other agreement,
instrument, or document executed by the Borrower or any of its Restricted
Subsidiaries or any of their officers at any time in connection with this
Agreement or any other Loan Document.

“Material Disposition” means “Material Disposition” as defined in the Second
Lien Credit Agreement or such other Disposition, if any, that triggers a
mandatory prepayment of principal and associated interest and fees under the
Second Lien Credit Agreement or any Third Lien Loan Document.

“Refinancing Debt” means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) the Second Lien Debt, (b) the Third Lien Debt,
(c) Senior Unsecured Notes outstanding on the Amendment No. 11 Effective Date,
or (d) Refinancing Debt which refinanced the Debt described in the foregoing
clause (a), (b) or (c).

“Triggering Event” means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base or the Disposition of the Equity Interests
issued by any Restricted Subsidiary that owns such Oil and Gas Properties and
(b) the novation, assignment, unwinding, termination, or amendment of a hedge
position or Hedge Contract considered by the Administrative Agent in determining
the then effective Borrowing Base to the extent such hedge position or Hedge
Contract is not immediately replaced by a new hedge position or new Hedge
Contract (or in the case of an amendment, an amended hedge position or amended
Hedge Contract) which would result in an equal or greater value to the Borrowing
Base (as determined by the Administrative Agent in its sole discretion).

(c) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
further amended by replacing clause (d) in the definition of “Change in Control”
with the following:

(d) any “change in control” (as set forth in the Second Lien Credit Agreement,
any document governing any Additional Subordinated Debt or in the indenture
governing the Senior Unsecured Notes) occurs that obligates the Borrower or any
other Loan Party to repurchase, redeem or repay all or any part of the Debt
provided for therein.

 

5



--------------------------------------------------------------------------------

(d) Each reference to “Second Lien Debt Payoff” found in Section 2.02 (Borrowing
Base) of the Credit Agreement, Section 2.06 (Repayment of Advances; Mandatory
Prepayment of Advances) of the Credit Agreement, and Section 3.02 (Conditions
Precedent to All Borrowings) is replaced with a reference to “Junior Debt
Payoff”.

(e) Section 2.02(e) (Mandatory Reductions in the Borrowing Base) of the Credit
Agreement is hereby amended by replacing clause (ii), (iii) and clause (iv) in
their entirety with the following corresponding clause (ii), (iii) and clause
(iv):

(ii) Effective immediately upon the issuance of any Additional Subordinated Debt
(other than Senior Unsecured Notes and Additional Subordinated Debt to the
extent the proceeds thereof are applied to effect the Permitted Exchange/Payment
of Senior Unsecured Notes) by the Borrower or any Restricted Subsidiary, the
Borrowing Base shall automatically reduce on the effective date of such issuance
by an amount equal to 25% of (A) the principal amount of such Additional
Subordinated Debt minus (B) the principal amount of Second Lien Debt repaid with
the proceeds of such Additional Subordinated Debt (other than repayments of any
increases in principal of Second Lien Debt effected after the Amendment No. 11
Effective Date and any interest accrued on such increased principal amount).

(iii) if a Triggering Event occurs which results in the aggregate amount of all
Triggering Events (including such Triggering Event) effected during the six
month period between scheduled redeterminations of the Borrowing Base to exceed
5% of the Borrowing Base then in effect, then effective immediately upon the
occurrence of such Triggering Event and each subsequent Triggering Event until
the next scheduled redetermination of the Borrowing Base occurs, the Borrowing
Base shall automatically reduce on the date such Triggering Event and such
subsequent Triggering Event is effected by an amount equal to (A) in the case of
a Disposition of Oil and Gas Properties (or any Restricted Subsidiary that owns
Oil and Gas Properties), the value, if any, assigned such Oil and Gas Properties
under the then effective Borrowing Base, as reasonably determined by the
Administrative Agent, and (B) in the case of a hedge position or Hedge Contract
that has been novated, assigned, unwound, terminated, or amended, the value, if
any, assigned such hedge position or Hedge Contract under the then effective
Borrowing Base, as reasonably determined by the Administrative Agent;

(iv) [Reserved.]

(f) Section 4.17 (Liens; Titles, Leases, Etc.) of the Credit Agreement is hereby
amended by replacing the parenthetical found therein with the following:

(other than this Agreement, the Security Instruments, the Second Lien Loan
Documents and the Third Lien Loan Documents)

(g) Article IV (Representations and Warranties) of the Credit Agreement is
hereby amended by adding a new Section 4.22 to the end thereof:

Section 4.22 Draws From the Controlled Account. Each request for a withdrawal of
funds from such Controlled Account made by the Borrower shall be deemed to
constitute a representation and warranty by the Borrower under this Section 4.22
that the Borrower is in compliance with Section 6.25 as to such withdrawal of
funds.

 

6



--------------------------------------------------------------------------------

(h) Section 5.06(p) (Notices Under Other Loan Agreements) of the Credit
Agreement is hereby amended by replacing it in its entirety with the following:

(p) Notices and Etc. Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement (including any Second Lien Loan Document and any Third Lien Loan
Document) relating to Debt of the Borrower or its Restricted Subsidiaries in an
aggregate principal amount in excess of $5,000,000, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;

(i) Section 5.08 (Agreement to Pledge) of the Credit Agreement is hereby amended
by replacing clause (iii) therein in its entirety with the following:

Section 5.08 Agreement to Pledge. The Borrower shall, and shall cause each
Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that (a) in no event shall the Administrative
Agent be permitted to request or the Borrower be required to grant an Acceptable
Security Interest in any Oil and Gas Properties that exceeds 90% (by value) (or
such greater percentage if required under any Second Lien Loan Document or any
Third Lien Loan Document) of all of the Borrower’s and its Restricted
Subsidiaries’ Proven Reserves and Oil and Gas Properties, and (b) the Borrower
shall cause the Administrative Agent to, at all times and without any
requirement of a written request from the Administrative Agent, have an
Acceptable Security Interest in at least 90% (by value) (or such greater
percentage if required under any Second Lien Loan Document or any Third Lien
Loan Document) of all of the Borrower’s and its Restricted Subsidiaries’ Proven
Reserves and Oil and Gas Properties.

(a) Section 6.01 (Liens, etc.) of the Credit Agreement is hereby amended by
replacing clause (b) in its entirety with the following:

(b) Liens securing the Second Lien Debt and Liens securing the Third Lien Debt
so long as (i) the creation, incurrence, assumption or existence of such Liens
is permitted under the Intercreditor Agreement, (ii) before and after giving
effect to the creation, incurrence, assumption or existence of any such Lien,
the Borrower is in compliance with Section 6.24, and (iii) such Second Lien Debt
and such Third Lien Debt is permitted under Section 6.02 below;

(b) Section 6.02 (Debts, Guaranties, and Other Obligations) of the Credit
Agreement is hereby amended by replacing clauses (i) and (k) therein in their
entirety with the following corresponding clauses (i) and (k):

(i) the Initial Second Lien Debt;

(k) Additional Subordinated Debt of the Borrower (other than Senior Unsecured
Notes) and the guaranties given by Restricted Subsidiaries with respect thereto
(other than guaranties of Additional Subordinated Debt in the form of preferred
equity); provided that, 100% of the proceeds of such Additional Subordinated
Debt are applied to effect a Permitted Exchange/Payment of Senior Unsecured
Notes;

 

7



--------------------------------------------------------------------------------

(c) Section 6.03 (Agreements Restricting Liens and Distributions) of the Credit
Agreement is hereby amended by replacing the parenthetical found therein with
the following:

(other than this Agreement and the Security Instruments, the Second Lien Loan
Documents, the Third Lien Loan Documents and the Senior Unsecured Notes)

(d) Section 6.04 (Merger or Consolidation; Asset Sales; Hedge Terminations) of
the Credit Agreement is hereby amended by replacing clause (b)(iv) therein in
its entirety with the following:

(iv) if no Event of Default then exists or would result therefrom, (A) the
Disposition of Property which does not constitute Proven Reserves and does not
constitute Collateral or is not otherwise required under this Agreement to be
Collateral; and (B) the Disposition of Oil and Gas Properties which do not
constitute Proven Reserves and are Disposed of pursuant to the Bayou City JDA
under which such applicable third party is obligated to provide the necessary
fundings to drill, complete or equip wells pertaining to such Oil and Gas
Properties (it being understood and agreed that the Administrative Agent may,
pursuant to Section 8.08(b) below, provide lien releases applicable to such Oil
and Gas Properties in advance of actual Disposition thereof under the Bayou City
JDA);

(e) Section 6.05 (Restricted Payments) of the Credit Agreement is hereby amended
by replacing it in its entirety with the following:

Section 6.05 Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, make any Restricted Payments, except that
if no Default or Event of Default has occurred both before and after giving
effect to the making of such Restricted Payment, (a) the Restricted Subsidiaries
may make Restricted Payments to the Borrower, (b) to the extent permitted under
the Second Lien Credit Agreement and the Third Lien Loan Documents, the Borrower
may make Restricted Payments to its Equity Interest holders in an amount equal
to the income tax liabilities of such Person attributable to the earnings of the
Borrower, (c) in addition to the foregoing permitted distribution for tax
liabilities, the Borrower may make Restricted Payments to AMIH on account of
Equity Interests for purposes of AMIH paying interest it owes under the
Highbridge Note Purchase Agreement so long as (i) the aggregate amount of all
such Restricted Payments under this clause (c) shall not to exceed the aggregate
amount of cash contribution made by AMIH to Borrower on account of Equity
Interests since the Amendment No. 7 Effective Date, (ii) before and after giving
effect to such Restricted Payment, Availability is equal to or greater than 20%
of the Borrowing Base then in effect, and (iii) such Restricted Payments are
permitted under the Second Lien Credit Agreement and the Third Lien Loan
Documents and (d) the Borrower may make Restricted Payments to the Ellis
Entities (as defined in the Agreement Regarding Special Distributions) pursuant
to the Agreement Regarding Special Distributions in an aggregate amount not to
exceed $516,487.99.

 

8



--------------------------------------------------------------------------------

(f) Section 6.17 (Current Ratio) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.17 Current Ratio. The Borrower shall not permit the ratio of, as of
the last day of each fiscal quarter of the Borrower, beginning with the fiscal
quarter ending June 30, 2010, the Borrower’s and its consolidated Restricted
Subsidiaries’ (it being understood that no amounts of the Unrestricted
Subsidiaries of the Borrower shall be taken into account in calculating this
ratio) (a) consolidated current assets to (b) consolidated current liabilities,
to be less than 1.00 to 1.00. For purposes of this calculation (i) “current
assets” shall include, as of the date of calculation, the Unused Commitment
Amount (but only to the extent the Borrower is able to borrow under this
Agreement and be pro forma compliance with its financial covenants herein) but
shall exclude any asset representing a valuation account arising from the
application of SFAS 133 or 143, and (ii) “current liabilities” shall exclude, as
of the date of calculation, the current portion of long–term Debt existing under
this Agreement, the Second Lien Credit Agreement or any Third Lien Loan
Document, and any liabilities representing a valuation account arising from the
application of SFAS 133 and 143.

(g) Section 6.18 (Leverage Ratio) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.18 Leverage Ratio. The Borrower shall not permit Leverage Ratio to
exceed (a) 4.00 to 1.00 as of the end of each fiscal quarter ending December 31,
2015 and March 31, 2016, (b) 4.50 to 1.00 as of the end of each fiscal quarter
ending June 30, 2016 and September 30, 2016 and (c) 4.00 to 1.00 as of the end
of each fiscal quarter ending on or after December 31, 2016.

(h) Section 6.23 (Additional Subordinated Debt) of the Credit Agreement is
hereby amended by replacing it in its entirety with the following:

Section 6.23 Additional Subordinated Debt. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to (a) make any payments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise), interest, premiums and fees in respect of any Senior Unsecured Notes
or any other Additional Subordinated Debt prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
term applicable thereto, except that, as to Senior Unsecured Notes, the Borrower
may effect the Permitted Exchange/Payment of Senior Unsecured Notes or
(b) amend, supplement or otherwise modify the terms of the Third Lien Debt if
such amendment, supplement or modification would violate the Intercreditor
Agreement.

(i) Section 6.24 (Additional Liens) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:

Section 6.24 Additional Liens. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, grant a Lien on any Property to secure any
Debt under the Second Lien Loan Documents (except for such Liens which were
permitted to be granted on or before the Amendment No. 11 Effective Date) or any
Additional Subordinated Debt without first (a) giving fifteen days’ prior
written notice to the Administrative Agent thereof and (b) granting to the
Administrative Agent to secure the Obligations an Acceptable Security Interest
in the same Property pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent. In connection therewith, each Loan
Party shall, or shall cause its Subsidiaries to, execute and deliver such other
additional closing documents, certificates and legal opinions as may reasonably
be requested by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

(j) Article VI (Negative Covenants) of the Credit Agreement is hereby amended by
adding a new Section 6.25 to the end thereof:

Section 6.25 Controlled Account; Withdrawals; Sweeps.

(a) The Borrower shall not request that any Advances be made hereunder on or
after the Amendment No. 13 Effective Date or accept the proceeds of any such
Advance unless the proceeds of such Advances are deposited into the Controlled
Account; provided that from the Amendment No. 13 Effective Date until the date
the Control Agreement is entered into and subject to the other terms and
conditions set forth herein, the Borrower may request that Advances in an amount
not to exceed $15,000,000 in the aggregate be made hereunder and the Borrower
may accept the proceeds of such Advances. The Borrower shall not request that
the Administrative Agent direct a withdrawal from the Controlled Account unless
(i) on and as of each date on which any funds are withdrawn from the Controlled
Account (A) all representations and warranties contained above in Article IV and
all representations and warranties contained in the Security Instruments, the
Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
withdrawal and to the application of such funds, as though made on and as of
such date (except in the case of representations and warranties which are made
solely as of an earlier date or time, which representations and warranties shall
be true and correct in all material respects as of such earlier date or time,
except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof); (B) no Default has occurred and is continuing
or would result from the application of such funds; (C) for the avoidance of
doubt, such funds will be used only to the extent the proceeds of any Advance
could be used under this Agreement, and (D) the Borrower would be in pro forma
compliance with Section 6.17 and Section 6.18 as of the most recent fiscal
quarter end for which financial statements have been delivered to the
Administrative Agent after giving effect to such withdrawal of funds; (ii) the
Borrower has delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower certifying that the Borrower
would be in compliance under this Section 6.25 and (iii) the amount of each
withdrawal from the Controlled Account is not less than $5,000,000.

(b) On the 1st day and the 15th day of each calendar month, if Available Funds
in accounts held by, or for the benefit of the Borrower or any Restricted
Subsidiary, exceeds $25,000,000 (excluding any outstanding checks and electronic
funds transfers) then on each immediately following Business Day the Borrower
shall, or shall cause its Restricted Subsidiaries to, transfer funds from such
accounts to the Controlled Account in the amount of such excess.

(c) From time to time, if a Borrowing Base Deficiency exists, then
notwithstanding other terms provided in this Agreement permitting the Borrower
to remedy such deficiency over a period of time or by providing additional
Collateral, the Borrower shall immediately apply funds then in the Controlled
Account to make a prepayment of the Advances, and if the Advances have been
repaid in full, make deposits

 

10



--------------------------------------------------------------------------------

into the Cash Collateral Account to provide cash collateral for the Letter of
Credit Exposure, in an aggregate amount equal to the lesser of (i) the funds
then in the Controlled Account and (ii) the amount necessary to cure the
Borrowing Base Deficiency. Each prepayment pursuant to this Section 6.25(c)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 6.25(c) shall be applied to the Advances as
determined by the Administrative Agent except that, with respect to a specific
Borrowing Base Deficiency, if the Borrower elects to cure such Borrowing Base
Deficiency with five monthly installments as permitted under Section 2.05(b)
then the prepayments under this Section 6.25(c) shall be applied as prepayments
of such remaining monthly installments on a pro rata basis. To effectuate the
payments and Cash Collateral deposit required under this clause (c), the
Borrower hereby authorizes Wells Fargo, as a depository bank, to initiate debit
entries to the Controlled Account to debit such required amount from such
account. The Borrower represents that the Borrower is and will be the owner of
all funds in such Controlled Account. Borrower, for itself and its Subsidiaries,
acknowledges that (x) such debit entries may cause an overdraft of such accounts
which may result in Wells Fargo’s refusal to honor items drawn on such accounts
until adequate deposits are made to such account, (y) Wells Fargo is under no
duty or obligation to initiate any debit entry for any purpose, and (z) if a
debit is not made the payment may be late or past due.

(k) Section 7.01 (Events of Default) of the Credit Agreement is hereby amended
by replacing clause (l), (m) and (o) therein in its entirety with the following
clause (l), (m) and (o):

(l) Controlled Account. any of the provisions of the Control Agreement shall,
for any reason cease to be valid, binding and enforceable in accordance with its
terms or the Controlled Account or any funds therein are subject to any Lien or
other rights of a Person other than (i) the Lien in favor of the Administrative
Agent and the Second Lien Administrative Agent, (ii) the Liens permitted under
Section 6.01(b), (iii) Lien in favor of the depository bank in accordance with
the terms of the Control Agreement, and (iv) the rights of the Borrower to the
funds held therein subject to the restrictions in Section 6.25 and the terms
thereof;

(m) Third Lien Loan Documents. Any “event of default”, however denominated,
under any Third Lien Loan Document shall have occurred;

(o) Intercreditor Agreement. Until the Junior Debt Payoff has occurred, unless
such Debt was paid in violation of the terms of this Agreement or the
Intercreditor Agreement, any of the provisions of the Intercreditor Agreement
shall, for any reason cease to be valid and binding or otherwise cease to be in
full force and effect and valid, binding and enforceable in accordance with its
terms against any Loan Party or any holder of any Second Lien Debt or Third Lien
Debt, as applicable, or shall be repudiated in writing by any such Person.

(a) Section 7.06 (Application of Proceeds) of the Credit Agreement is hereby
amended by replacing it in its entirety with the following:

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document shall be applied as
determined

 

11



--------------------------------------------------------------------------------

by the Administrative Agent; provided that, if directed by the Required Lenders,
or if the Obligations have been accelerated pursuant to Section 7.02 or
Section 7.03, or the Administrative Agent or any Lender has exercised any rights
or remedies under this Agreement or any other Loan Document, or any other
agreement with the Borrower or any of its Restricted Subsidiaries that secures
any of the Obligations, all payments received on account of the Obligations and
all net proceeds from the enforcement of the Obligations shall be applied by the
Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such, ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, Reimbursement Obligations and payment obligations
then owing under Hedge Contracts and Banking Services Obligations, ratably among
the Lenders, the Issuing Lender, the Swap Counterparties and the holders of the
Banking Service Obligations in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any Letter of Credit Obligations then outstanding;

Sixth, to the Second Lien Agent or the applicable administrative agent or
secured party for the Third Lien Debt, if any, as required under the
Intercreditor Agreement;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable Legal
Requirement.

Notwithstanding the foregoing, Banking Services Obligations and Obligations
arising under Hedge Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable holder of such Obligation, as the case may be. Each
holder of such Obligation not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VIII for itself and its Affiliates as if a
“Lender” party hereto.

Notwithstanding anything herein to the contrary, this Section 7.06 may not be
amended, waived or otherwise modified in a manner that would alter the pro rata
sharing of payments or order of application required hereunder without the
written consent of each Lender directly and adversely affected thereby.

 

12



--------------------------------------------------------------------------------

(b) Exhibit B – Compliance Certificate attached to the Credit Agreement is
hereby replaced in its entirety with Exhibit B – Compliance Certificate attached
hereto.

Section 3. Representations and Warranties. Each of the Guarantors and the
Borrower hereby represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Amendment No. 13 Effective Date as if made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) as of such earlier
date; (b) no Default has occurred which is continuing; (c) the execution,
delivery and performance of this Agreement are within the corporate, limited
liability company, or partnership power and authority of such Person and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Person enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower’s and the
Guarantors’ obligations under the Loan Documents.

Section 4. Conditions to Effectiveness. This Agreement shall become effective on
the Amendment No. 13 Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:

(a) the Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and the requisite Lenders;

(b) the Administrative Agent shall have received copy of the Agreement and
Amendment No. 1 to the Second Lien Credit Agreement (“Second Lien Amendment”)
which, among other things, amends the corresponding provisions therein as those
of the Credit Agreement amended pursuant to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent;

(c) the Administrative Agent shall have received copies, certified as of the
date of this Agreement by a Responsible Officer of the Borrower of the
resolutions of the board of directors of the General Partner, as general partner
of the Borrower, approving this Agreement, the Second Lien Amendment and the
Control Agreement and the execution and delivery of each such agreement by the
Borrower; and

(d) the Borrower shall have paid (i) all reasonable fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment prior to the Amendment No. 13 Effective Date
and (ii) the fees required under Section 5(f) below.

 

13



--------------------------------------------------------------------------------

Section 5. Acknowledgments and Agreements.

(a) The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents. Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(c) Each of the parties hereto hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, the
Security Agreement, and the Guaranties, are not impaired in any respect by this
Agreement.

(d) From and after the Amendment No. 13 Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Agreement.

(e) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(f) The Borrower hereby agrees to pay to the Administrative Agent, for the
account of each Lender executing this Agreement and delivering a facsimile,
e-mail or original of its signature pages hereto to the Administrative Agent (or
its counsel) by 10:00 am, Houston, Texas time on Monday, February 3, 2016 (or
such later time as to any Lender as may be agreed by the Borrower in its sole
discretion), an amendment fee for each such Lender equal to 0.05% times such
Lender’s Pro Rata share of the Borrowing Base in effect on the date hereof. Each
such amendment fee as to each such Lender executing this Agreement (i) is
payable in U.S. dollars in immediately available funds, (ii) is not refundable
under any circumstances, (iii) will not be subject to counterclaim, defense,
setoff or otherwise affected, (iv) is deemed fully earned by such Lender once
its signature page is delivered as provided above and the Amendment No. 13
Effective Date has occurred, and (v) is due and payable on the Amendment No. 13
Effective Date.

Section 6. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

14



--------------------------------------------------------------------------------

Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.

Section 8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 10. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, AS AMENDED
BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

15



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER:     ALTA MESA HOLDINGS, LP     By:   Alta Mesa Holdings GP, LLC, its
general partner     By:  

/s/ Michael McCabe

      Michael McCabe       Chief Financial Officer GUARANTORS:    

ALABAMA ENERGY RESOURCES LLC

AMH ENERGY NEW MEXICO, LLC

AM IDAHO LLC

AM MICHIGAN LLC

TEA ENERGY SERVICES LLC

    Each By:  

/s/ Michael A. McCabe

      Michael A. McCabe       Chief Financial Officer and Secretary    

ALTA MESA ENERGY LLC

ALTA MESA FINANCE SERVICES CORP.

ALTA MESA HOLDINGS GP, LLC

ALTA MESA GP, LLC

ARI DEVELOPMENT, LLC

ALTA MESA ACQUISITION SUB, LLC

CAIRN ENERGY USA, LLC

LOUISIANA ONSHORE PROPERTIES LLC

PETRO OPERATING COMPANY

            HOLDINGS, INC.

THE MERIDIAN PRODUCTION, LLC

THE MERIDIAN RESOURCE, LLC

THE MERIDIAN RESOURCE &

            EXPLORATION LLC

TMR DRILLING, LLC

VIRGINIA OIL AND GAS, LLC

    Each by:  

/s/ Michael A. McCabe

      Michael A. McCabe       Chief Financial Officer

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

ALTA MESA RESOURCES, LP By:  

Alta Mesa Resources GP, LLC,

its sole general partner

 

  By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer

 

ALTA MESA SERVICES, LP ARANSAS RESOURCES, LP BUCKEYE PRODUCTION COMPANY, LP
GALVESTON BAY RESOURCES, LP LOUISIANA EXPLORATION &             ACQUISITIONS, LP
NAVASOTA RESOURCES, LTD., LLP NUECES RESOURCES, LP OKLAHOMA ENERGY ACQUISITIONS,
LP PETRO ACQUISITIONS, LP PETRO OPERATING COMPANY, LP TEXAS ENERGY ACQUISITIONS,
LP

 

Each by: Alta Mesa GP, LLC, its sole general partner   By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer GALVESTON BAY RESOURCES
HOLDINGS, LP By:  

Galveston Bay Resources Holdings GP, LLC

its sole general partner

  By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer PETRO ACQUISITIONS HOLDINGS,
LP By:   Petro Acquisitions Holdings GP, LLC,
its sole general partner   By:  

/s/ Michael A. McCabe

    Michael A. McCabe     Chief Financial Officer

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/

ISSUING LENDER:

WELLS FARGO BANK, N.A. By:  

/s/ Shiloh Davila

Name:   Shiloh Davila Title:   Director

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:   MUFG UNION BANK, N.A.   By:  

/s/ David Helffrich

  Name:   David Helffrich   Title:   Vice President

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:   TORONTO DOMINION (NEW YORK) LLC   By:  

/s/ Rayan Karim

  Name:   Rayan Karim   Title:   Authorized Signatory

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC     By:  

/s/ Juli Bieser

    Name:   Juli Bieser     Title:   Managing Director     By:  

/s/ Scott Lamoreaux

    Name:   Scott Lamoreaux     Title:   Director

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Michael Higgins

    Name:   Michael Higgins     Title:   Director

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:     BOKF, NA doing business as Bank of Texas     By:  

/s/ Martin Wilson

    Name:   Martin Wilson     Title:   Senior Vice President

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:     NATIXIS     By:  

/s/ Carlos Quinteros

    Name:   Carlos Quinteros     Title:   Managing Director     By:  

/s/ Stuart Murray

    Name:   Stuart Murray     Title:   Managing Director

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)



--------------------------------------------------------------------------------

LENDER:     MORGAN STANLEY BANK, N.A.     By:  

/s/ Matthew T. Meyers

    Name:   Matthew T. Meyers     Title:   Authorized Signatory

Signature Page to

Agreement and Amendment No. 13

(Alta Mesa Holdings, LP)